Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	Authorization for this examiner’s amendment was given in a telephone interview  James J Livingston  , (Reg. No. 55,394) on 24 August 2022.

 The claim has been amended as follows: 

1. (Currently Amended) A method of detecting swarms in a network, the
method comprising:
 	receiving input characteristics of nodes in the network;
 	generating a matrix representing a connectivity graph of devices based on the
input characteristics comprising proximity among the nodes and homogeneity of the
nodes; 
 	detecting swarms based on an analysis of the input characteristics and the
matrix; and
 	selecting at least one algorithm based on at least one predefined parameter, type of nodes, or network characteristics,
 	wherein the analysis of the input characteristics and the matrix comprises:
comparing the input characteristics against validation thresholds, when the input characteristics are value pairs, and representing and processing the input characteristics as a neural network, when the input characteristics are multi-dimensional parameters; and
 	comparing the input characteristics against at least one validation threshold, when the input characteristics are value pairs, and representing and processing the input characteristics as a neural network, when the input characteristics are uni-dimensional parameters,
 	wherein the at least one algorithm comprises a pluggable algorithm which is
plugged-in using a container-based algorithm plug-in architecture, wherein the container-based algorithm plug-in architecture enables binary level reuse of the at least one algorithm in different applications, and wherein the at least one algorithm comprises a generic swarm detection algorithm using a set inclusion and a node degree representing a number of edges connected to at least one node among the nodes.


8-11. (Cancelled)

14. (Currently Amended) An apparatus for detecting swarms in a network,
the apparatus comprising:
 	a memory to store instructions; and
at least one processor, by executing the instructions, configured to:
receive input characteristics of nodes in the network,
generate a matrix representing a connectivity graph of devices based
on the input characteristics comprising proximity among the nodes and
homogeneity of the nodes, 
detect swarms based on an analysis of the input characteristics and the
matrix, and
select at least one algorithm based on at least one predefined parameter,
type of nodes, or network characteristics,
wherein the analysis of the input characteristics and the matrix comprises:
comparing the input characteristics against validation thresholds, when
the input characteristics are value pairs, and representing and processing the
input characteristics as a neural network, when the input characteristics are
multi-dimensional parameters, and
comparing the input characteristics against at least one validation
threshold, when the input characteristics are value pairs, and representing and
processing the input characteristics as a neural network, when the input
characteristics are uni-dimensional parameters,
wherein the at least one algorithm comprises a pluggable algorithm which is
plugged-in using a container-based algorithm plug-in architecture,
wherein the container-based algorithm plug-in architecture enables binary
level reuse of the at least one algorithm in different applications, and
wherein the at least one algorithm comprises a generic swarm detection
algorithm using a set inclusion and a node degree representing a number of edges
connected to at least one node among the nodes.

18-19. (Cancelled)

20. (Currently Amended) A non-transitory computer readable medium
embodying a computer program for operating an electronic device including a
memory and at least one processor, the computer program comprising computer
readable program code that, when executed by the at least one processor, causes the
electronic device to:
receive input characteristics of nodes in a network;
generate a matrix representing a connectivity graph of devices based on the
input characteristics comprising proximity among the nodes and homogeneity of the
nodes; 
detect swarms based on an analysis of the input characteristics and the matrix;
and
select at least one algorithm based on at least one predefined parameter, type
of nodes, or network characteristics,
wherein the analysis of the input characteristics and the matrix comprises:
comparing the input characteristics against validation thresholds, when the input characteristics are value pairs, and representing and processing the input characteristics as a neural network, when the input characteristics are
multi-dimensional parameters; and
comparing the input characteristics against at least one validation
threshold, when the input characteristics are value pairs, and representing and
processing the input characteristics as a neural network, when the input
characteristics are uni-dimensional parameters,
wherein the at least one algorithm comprises a pluggable algorithm which is
plugged-in using a container-based algorithm plug-in architecture,
wherein the container-based algorithm plug-in architecture enables binary
level reuse of the at least one algorithm in different applications, and
wherein the at least one algorithm comprises a generic swarm detection
algorithm using a set inclusion and a node degree representing a number of edges
connected to at least one node among the nodes.


Allowable Subject Matter
Claims 1-4, 6-7, 12-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. 

 	Independent Claims 1, 14 and 20 are very close to Tschirschnitz et al. (US 2019/0049931) and Aksela et al. (US 2020/0153843) . However,  the features “ comparing the input characteristics against at least one validation
threshold, when the input characteristics are value pairs, and representing and
processing the input characteristics as a neural network, when the input
characteristics are uni-dimensional parameters, wherein the at least one algorithm comprises a pluggable algorithm which is plugged-in using a container-based algorithm plug-in architecture, wherein the container-based algorithm plug-in architecture enables binary level reuse of the at least one algorithm in different applications, and wherein the at least one algorithm comprises a generic swarm detection algorithm using a set inclusion and a node degree representing a number of edges connected to at least one node among the nodes..” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.

 	Dependent claims 2-4, 6-7, 12-13 and 15-17  are allowed as they depend upon allowable independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        /CRAIG C DORAIS/Primary Examiner, Art Unit 2194